Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 1 of 17 PageID #:292446




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                             Case No. 1:16-cv-08637
                                                       The Honorable Thomas M. Durkin
                                                       The Honorable Jeffery T. Gilbert
This Document Relates To: All Actions


                                 CERTIFICATE OF SERVICE

       I, the undersigned, declare:
       I am a resident of the United States and am employed in the city of Washington, D.C.,

over the age of 18 years, and not a party to or interested in the within action. My business

address is 600 Massachusetts Avenue NW, Washington, D.C. 20001.

       On February 5, 2021, I served via secure email transmission the following documents to

the parties enumerated in the attached Service List:

       1.   [SEALED] Defendants’ Memorandum of Law in Support of Defendants’ Motion to
            Exclude the Expert Opinion of Cameron Azari;
       2.   [SEALED] Exhibit 2 to the Declaration of Danielle R. Foley in Support of

            Defendants’ Motion to Exclude the Expert Opinion of Cameron Azari;

       3.   [SEALED] Defendants’ Memorandum of Law in Support of Defendants’
            Motion to Exclude the Expert Opinion of Dr. David Sunding;

       4.   [SEALED] Exhibits 1-4 to the Declaration of Danielle R. Foley in Support of

            Defendants’ Motion to Exclude the Expert Opinion of Dr. David Sunding.


       I declare under penalty of perjury that the foregoing is true and correct. Executed this 5th

day of February 2021.


                                                                     /s/ Danielle R. Foley
                                                                     Danielle R. Foley
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 2 of 17 PageID #:292447




                                     Defense Service List

Defendant               Contact                    E-mail
Agri Stats              William Monts              william.monts@hoganlovells.com
                        Justin Bernick             justin.bernick@hoganlovells.com
                        Jacob Koering              koering@millercanfield.com
                        Kimberly Rancour           kimberly.rancour@hoganlovells.com
                        Liam Phibbs                liam.phibbs@hoganlovells.com
                        Olga Fleysh                olga.fleysh@hoganlovells.com
Claxton Poultry Farms   Charles C. Murphy, Jr.     cmurphy@vaughanandmurphy.com
                        Jim Herbison               JHerbison@winston.com
                        Michael P. Mayer           mmayer@winston.com
                        Greg Wilkowski             gwilkowski@winston.com
                        Tom Neuner                 Tneuner@winston.com
Fieldale Farms          Parker Miller              parker.miller@alston.com
                        Valarie Williams           Valarie.Williams@alston.com
                        Max Marks                  Max.Marks@alston.com
                        Jeff Hannah                Jeff.Hannah@alston.com
                        Doug Cunningham            Doug.Cunningham@alston.com
                        Brent Hatcher              bhatcher@sgwmfirm.com
Foster Farms            Carmine Zarlenga           czarlenga@mayerbrown.com
                        Oral Pottinger             opottinger@mayerbrown.com
                        William Stallings          Wstallings@mayerbrown.com
                        Steve Medlock              smedlock@mayerbrown.com
                        Sasha Keck                 skeck@mayerbrown.com
                        Ankur Mandhania            Amandhania@mayerbrown.com
                        Kate Monks                 KMonks@mayerbrown.com
                        Peter Bennett              PBennett@mayerbrown.com
George's                William Greene             William.greene@stinson.com
                        KC Tucker                  kc.tucker@lawgroupnwa.com
                        John C. Martin             jmartin@sfgh.com
                        Kristy Elizabeth Boehler   kristy.boehler@lawgroupnwa.com
                        Zachary H Hemenway         zachary.hemenway@stinson.com
                        Nicci Warr                 nicci.warr@stinson.com
                        Kevin Kitchen              kevin.kitchen@stinson.com
                        Gary Weeks                 gary.weeks@lawgroupnwa.com
                        Pete Schwingler            peter.schwingler@stinson.com
Harrison Poultry        Patricia A. Gorham         patriciagorham@eversheds-sutherland.com
                        James R. McGibbon          jimmcgibbon@eversheds-sutherland.com
                        Ronald Balfour             rbalfour@salawus.com
                        Kaitlin Carreno            KaitlinCarreno@eversheds-sutherland.us


                                               2
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 3 of 17 PageID #:292448




                     Dylan de Fouw                 DylandeFouw@eversheds-sutherland.us
                     Peter Szeremeta               PeterSzeremeta@eversheds-sutherland.us
                     Lucy Dalton                   LucyDalton@eversheds-sutherland.us
House of Raeford     Gregory Wrobel                gwrobel@vedderprice.com
Farms                Henry Jones                   hjones@jordanprice.com
Koch Foods           Stephen Novack                snovack@novackmacey.com
                     Stephen Siegel                SSiegel@novackmacey.com
                     Christopher Moore             CMoore@novackmacey.com
                     Julie A. Johnston-Ahlen       jja@novackmacey.com
                     Brian Cohen                   bcohen@novackmacey.com
                     Marie Lim                     mlim@novackmacey.com
                     Elizabeth Wolicki             ewolicki@novackmacey.com
Mar-Jac Poultry      Ed Konieczny                  ed@koniecznylaw.com
                     David Newman                  dnewman@sgrlaw.com
                     Parker Sanders                psanders@sgrlaw.com
                     Mark Cline                    mcline@sgrlaw.com
                     John Pennington               jpennington@sgrlaw.com
                     Amy Buice                     abuice@sgrlaw.com
Mountaire Farms      Bourgon Reynolds              breynolds@roselawfirm.com
                     Andrew Rittenhouse            arittenhouse@roselawfirm.com
                     Adam Hopkins                  ahopkins@roselawfirm.com
                     Amanda Wofford                awofford@roselawfirm.com
                     John Treece                   jtreece@jwtreece.com
                     Joe Hall                      jhall@roselawfirm.com
                     Ramona Beritiech              rberitiech@roselawfirm.com
                     Ryan Smith                    rsmith@roselawfirm.com
OK Foods             James Sulentic                james.sulentic@kutakrock.com
                     John Passarelli               john.passarelli@kutakrock.com
                     J.R. Carroll                  jr.carroll@kutakrock.com
                     Jeffrey Fletcher              jeffrey.fletcher@kutakrock.com
                     Kimberly Hare                 kimberly.hare@kutakrock.com
                     Stephen Dacus                 stephen.dacus@kutakrock.com
Peco Foods           Boris Bersheteyn              Boris.Bershteyn@skadden.com
                     Patrick Fitzgerald            Patrick.Fitzgerald@skadden.com
                     Lara Flath                    lara.flath@skadden.com
                     Peter Cheun                   peter.cheun@skadden.com
                     Gail Lee                      Gail.Lee@skadden.com
Perdue               Leonard Gordon                lgordon@Venable.com
                     Andrew Hernacki               ATHernacki@Venable.com
                     Doug Baldridge                JBaldridge@Venable.com
                     Lisa Jose Fales               ljfales@venable.com


                                               3
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 4 of 17 PageID #:292449




                     Robert Davis            RPDavis@Venable.com
                     Benjamin Argyle         bpargyle@Venable.com
                     Zak Varshovi            ZKVarshovi@Venable.com
                     Andrew Dickson          ABDickson@Venable.com
                     Thomasina Abraham       TDAbraham@Venable.com
                     Danielle Foley          DRFoley@Venable.com
Pilgrim's Pride      Clayton Bailey          cbailey@baileybrauer.com
                     Carrie Mahan            carrie.mahan@weil.com
                     Service                 PilgrimsPride.Service@weil.com
                     Michael McCluggage      mmccluggage@EimerStahl.com
Sanderson Farms      Daniel Laytin           daniel.laytin@kirkland.com
                     Christa Cottrell        christa.cottrell@kirkland.com
                     Martin Roth             rothm@kirkland.com
                     Stacy Pepper            stacy.pepper@kirkland.com
                     Jessica Giulitto        jessica.giulitto@kirkland.com
                     Kathleen Cawley         kcawley@kirkland.com
                     Kyle Casey              kyle.casey@kirkland.com
                     Rachel Haig             rachel.haig@kirkland.com
                     Tucker Hunter           tucker.hunter@kirkland.com
                     Jenna Stupar            jenna.stupar@kirkland.com
                     Amelia Bailey           amelia.bailey@kirkland.com
                     Barry Frett             barry.frett@kirkland.com
                     Kate Guilfoyle          kate.guilfoyle@kirkland.com
                     Anne Hudson             anne.hudson@kirkland.com
                     Camil Sanchez Palumbo   camil.sanchezpalumbo@kirkland.com
                     Sarah Brodwolf          sarah.brodwolf@kirkland.com
                     Joe Schroeder           joseph.schroeder@kirkland.com
                     Melissa Chambers        melissa.chambers@kirkland.com
                     Stephen Rees            stephen.rees@kirkland.com
                     Kathleen Murray         kathleen.murray@kirkland.com
                     Bailey Ellis            bailey.ellis@kirkland.com
                     Emma Nelson             emma.nelson@kirkland.com
Simmons Foods        Lynn Murray             lhmurray@shb.com
                     Laurie Novion           lnovion@shb.com
                     Riley Mendoza           rmendoza@shb.com
                     Mia Fleming             mkfleming@shb.com
                     John Elrod              jelrod@cwlaw.com
                     Peter O'Neill           pfoneill@shb.com
                     Vicki Bronson           vbronson@cwlaw.com
Tyson                Rachel Adcox            radcox@axinn.com
                     Nicholas Gaglio         ngaglio@axinn.com


                                         4
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 5 of 17 PageID #:292450




                     Kenina Lee               klee@axinn.com
                     John Tanski              jtanski@axinn.com
                     Jarod Taylor             jtaylor@axinn.com
                     Daniel Oakes             doakes@axinn.com
                     Michael O'Mara           momara@axinn.com
                     Brooke Oppenheimer       boppenheimer@axinn.com
                     Kail Jethmalani          kjethmalani@axinn.com
                     Jordan Tank              jmt@lipelyons.com
                     Denise Plunkett          dplunkett@axinn.com
                     Brandon Boxbaum          bboxbaum@axinn.com
Wayne Farms          Christopher Ondeck       condeck@proskauer.com
                     Rucha Desai              rdesai@proskauer.com
                     Stephen Chuk             schuk@proskauer.com
Case Foods           Joe Carney               jdc@jdcarney.com
                     Deborah Klar             dklar@dklarlaw.com
                     Daniel Feeney            dfeeney@millershakman.com
                     Thomas Staunton          tstaunton@millershakman.com
                     Paul Binder              binderpl@yahoo.com
                     Service                  case@jdcarney.com
Amick                Howard Iwrey             HIwrey@dykema.com
                     Dante Stella             dstella@dykema.com
                     Cody Rockey              crockey@dykema.com
                     Steven Gistenson         sgistenson@dykema.com




                                          5
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 6 of 17 PageID #:292451




                        Plaintiff and Government Service List

            Class                       Contact                         E-mail
DPPs                           W. Joseph Bruckner      wjbruckner@locklaw.com
                               Brian D. Clark          bdclark@locklaw.com
                               Simeon A. Morbey        samorbey@locklaw.com
                               Elizabeth M. Sipe       emsipe@locklaw.com
                               Bruce L. Simon          bsimon@pswlaw.com
                               Daniel L. Warshaw       dwarshaw@pswlaw.com
                               Neil Swartzberg         nswartzberg@pswlaw.com
                               Clifford H. Pearson     cpearson@pswlaw.com
                               Michael H. Pearson      mpearson@pswlaw.com
                               Bobby Pouya             bpouya@pswlaw.com
                               Thomas Nolan            tnolan@pswlaw.com
                               Ellowene Grant          egrant@pswlaw.com
                               Steven Hart             shart@hmelegal.com
                               Brian Eldridge          beldridge@hmelegal.com
                               Kyle Pozan              kpozan@hmelegal.com
                               John Marrese            jmarrese@hmelegal.com
CIIPPs                         Daniel E. Gustafson     dgustafson@gustafsongluek.com
                               Daniel C. Hedlund       dhedlund@gustafsongluek.com
                               Michelle J. Looby       mlooby@gustafsongluek.com
                               Joshua R. Rissman       jrissman@gustafsongluek.com
                               Brittany N. Resch       bresch@gustafsongluek.com
                               Jamie L. Holzer         jholzer@gustafsongluek.com
                               Ling Wang               lwang@gustafsongluek.com
                               Joseph W. Cotchett      jcotchett@cpmlegal.com
                               Adam J. Zapala          azapala@cpmlegal.com
                               Tamarah P. Prevost      tprevost@cpmlegal.com
                               Alex Barnett            abarnett@cpmlegal.com
                               Jaclyn Verducci         jverducci@cpmlegal.com
                               Carlo Lipson            clipson@cpmlegal.com
                               Michael Caylao          mcaylao@cpmlegal.com
                               Joseph Alioto, Jr.      jalioto@cpmlegal.com
                               Samantha Fong           sfong@cpmlegal.com
                               James Dallal            jdallal@cpmlegal.com
                               Kenneth A. Wexler       kaw@wexlerwallace.com
                               Edward A. Wallace       eaw@wexlerwallace.com
                               Michelle Perkovic       mp@wexlerwallace.com
                               Melinda Morales         mjm@wexlerwallace.com
EUCPs                          Steve W. Berman         steve@hbsslaw.com


                                          6
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 7 of 17 PageID #:292452




                                      Jason Zweig           jasonz@hbsslaw.com
                                      Rio Pierce            riop@hbsslaw.com
                                      Shana Scarlett        shanas@hbsslaw.com
                                      Kit A. Pierson        kpierson@cohenmilstein.com
                                      Brent W. Johnson      bjohnson@cohenmilstein.com
                                      Carol V. Gilden       cgilden@cohenmilstein.com
                                      Daniel H. Silverman   dsilverman@cohenmilstein.com
                                      Alison Deich          adeich@cohenmilstein.com
                                      Benjamin Brown        bbrown@cohenmilstein.com
                                      Breanna Van Engelen   breannav@hbsslaw.com
                                      Ben Siegel            bens@hbsslaw.com
Direct Action Plaintiffs Affiliated
Foods, ALEX LEE, INC., MERCHANTS
DISTRIBUTORS, LLC, ASSOCIATED
GROCERS OF NEW ENGLAND, INC.,
BIG Y FOODS, INC., FAREWAY
STORES, INC., PIGGLY WIGGLY
ALABAMA DISTRIBUTING CO., INC.
and WOODMAN’S FOOD MARKET,
INC.                                  Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                      Robert N. Kaplan      rkaplan@kaplanfox.com
                                      Matthew P. McCahill   mmccahill@kaplanfox.com
                                      Johnny K. Merritt     jmerritt@legalstrategy.com
                                      Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                      Solomon B. Cera       scera@cerallp.com
                                      Jeffrey P. Campisi    jcampisi@kaplanfox.com
                                      Mandrika Moonsammy    mmoonsammy@kaplanfox.com
                                      Elizabeth Black       eblack@hsblawfirm.com
                                      Mary Eldridge         meldridge@hsblawfirm.com
                                      C. Andrew Dirksen     cdirksen@cerallp.com
Direct Action Plaintiffs
Winn-Dixie Stores & Bi-Lo Holdings    Patrick J. Ahern      patrick.ahern@ahernandassociatespc.com
                                      Theodore B. Bell      theo.bell@ahernandassociatespc.com
                                      Liana Alston          liana.alston@ahernandassociatespc.com
Direct Action Plaintiff
Sysco Corporation                     Scott E. Gant         sgant@bsfllp.com
                                      Jonathan M. Shaw      jshaw@bsfllp.com
                                      Colleen Harrison      charrison@bsfllp.com
                                      Sarah Jones           sjones@bsfllp.com
                                      Simon Leen            sleen@bsfllp.com
                                      Ryan McAllister       rmcallister@BSFLLP.com



                                                  7
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 8 of 17 PageID #:292453




Direct Action Plaintiff
US Foods, Inc.                        Scott E. Gant      sgant@bsfllp.com
                                      Jonathan M. Shaw   jshaw@bsfllp.com
                                      Colleen Harrison   charrison@bsfllp.com
                                      Sarah Jones        sjones@bsfllp.com
                                      Simon Leen         sleen@bsfllp.com
                                      Ryan McAllister    rmcallister@BSFLLP.com
Direct Action Plaintiffs
Campbell Soup Company;
Campbell Soup Supply Company,
L.L.C.; Pacific Foods of Oregon       Scott E. Gant      sgant@bsfllp.com
                                      Jonathan M. Shaw   jshaw@bsfllp.com
                                      Colleen Harrison   charrison@bsfllp.com
                                      Sarah Jones        sjones@bsfllp.com
                                      Simon Leen         sleen@bsfllp.com
                                      Ryan McAllister    rmcallister@BSFLLP.com
Direct Action Plaintiff
Target Corporation                    Scott E. Gant      sgant@bsfllp.com
                                      Jonathan M. Shaw   jshaw@bsfllp.com
                                      Colleen Harrison   charrison@bsfllp.com
                                      Sarah Jones        sjones@bsfllp.com
                                      Simon Leen         sleen@bsfllp.com
                                      Ryan McAllister    rmcallister@BSFLLP.com
Direct Action Plaintiffs
John Soules Foods, Inc., John
Soules Acqusitions LLC                Scott E. Gant      sgant@bsfllp.com
                                      Jonathan M. Shaw   jshaw@bsfllp.com
                                      Colleen Harrison   charrison@bsfllp.com
                                      Sarah Jones        sjones@bsfllp.com
                                      Simon Leen         sleen@bsfllp.com
                                      Ryan McAllister    rmcallister@BSFLLP.com
Direct Action Plaintiffs The Kroger
Co., Hy-Vee Inc., & Albertsons
Companies Inc.                        Bill Blechman      wjb@knpa.com
                                      Doug Patton        dpatton@knpa.com
                                      Sam Randall        srandall@knpa.com
                                      Brandon Floch      bfloch@knpa.com
Direct Action Plaintiffs Associated
Grocers of the South, Inc.; Meijer,
Inc.; Meijer Distribution, Inc.; OSI
Restaurant Partners, LLC; Publix
Super Markets, Inc.; Supervalu Inc.;
& Wakefern Food Corp.                Paul Slater         PES@Sperling-law.com

                                                   8
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 9 of 17 PageID #:292454




                                         Joseph Vanek                jvanek@sperling-law.com
                                         David Germaine              dgermaine@sperling-law.com
                                         John Bjork                  jbjork@sperling-law.com
                                         Martin Amaro                MAmaro@sperling-law.com
                                         Phil Cramer                 pcramer@srvhlaw.com
                                         Ryan Holt                   RHolt@srvhlaw.com
                                         Stacie Beishuizen           sbeishuizen@srvhlaw.com
                                         Jerry Santangelo            jsantangelo@sperling-law.com
Direct Action Plaintiff Jetro
Holdings, LLC                            Philip J. Iovieno           philip.iovieno@cwt.com
                                         Anne M. Nardacci            anardacci@bsfllp.com
                                         Mark A. Singer              mark.singer@cwt.com
                                         Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
Direct Action Plaintiffs Ahold
Delhaize USA, Inc.; Aldi, Inc.; Chick-
fil-A, Inc.                              Ryan Phair                  rphair@huntonak.com
                                         Jack Martin                 martinj@huntonak.com
                                         Craig Lee                   craiglee@huntonak.com
                                         Matthew Calvert             mcalvert@huntonak.com
                                         Neil Gilman                 ngilman@huntonak.com
                                         Emily Bolles                ebolles@huntonak.com
                                         Chris Brewer                brewerc@huntonak.com
                                         Meredith Malcolm            mmalcolm@huntonak.com
                                         Julie Porter                porter@spplawyers.com
Direct Action Plaintiff BJ's
Warehouse Club, Inc.                     Philip J. Iovieno           philip.iovieno@cwt.com
                                         Anne M. Nardacci            anardacci@bsfllp.com
                                         Mark A. Singer              mark.singer@cwt.com
                                         Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
Direct Action Plaintiff Maximum
Quality Foods, Inc.                      Philip J. Iovieno           philip.iovieno@cwt.com
                                         Anne M. Nardacci            anardacci@bsfllp.com
                                         Mark A. Singer              mark.singer@cwt.com
                                         Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
Direct Action Plaintiff PJ Food
Service, Inc.                            Philip J. Iovieno           philip.iovieno@cwt.com
                                         Anne M. Nardacci            anardacci@bsfllp.com
                                         Mark A. Singer              mark.singer@cwt.com
                                         Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
Direct Action Plaintiff Hooters of
America, LLC                             David Esau                  desau@carltonfields.com
                                         Kristin Gore                kgore@carltonfields.com

                                                     9
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 10 of 17 PageID #:292455




                                     Amanda Jesteadt   ajesteadt@carltonfields.com
                                     Stephen Cohen     scohen@carltonfields.com
                                     Casey McGowan     CMcGowan@carltonfields.com
                                     Amy Bowers        ABowers@carltonfields.com
                                     Scott Menger      SMenger@carltonfields.com
                                     Garth Yearick     gyearick@carltonfields.com
                                     Joseph Vanek      jvanek@sperling-law.com
                                     Michael Dickler   mdickler@sperling-law.com
 Direct Action Plaintiffs ANAHEIM
 WINGS, LLC, d/b/a Hooters of
 Anaheim; GASLAMP WINGS, LLC,
 previously d/b/a Hooters of San
 Diego; MISSION VALLEY WINGS,
 LLC, d/b/a Hooters of Mission
 Valley; OCEANSIDE WINGS, LLC,
 previously d/b/a Hooters of
 Oceanside; COSTA MESA WINGS,
 LLC, d/b/a Hooters of Costa Mesa;
 RANCHO BERNARDO WINGS, LLC,
 d/b/a Hooters of San Marcos;
                                     David Esau
 ONTARIO WINGS, LLC, d/b/a
 Hooters of Ontario; HOLLYWOOD
 WINGS, LLC, d/b/a Hooters of
 Hollywood; SOUTH GATE WINGS,
 LLC, d/b/a Hooters of South Gate;
 WINGS OVER LONG BEACH, LLC,
 d/b/a Hooters of Long Beach;
 BONITA PLAZA WINGS, LLC, d/b/a
 Hooters of Plaza Bonita; and
 DOWNTOWN WINGS, LLC,
 previously d/b/a Hooters of
 Downtown LA                                           desau@carltonfields.com
                                     Kristin Gore      kgore@carltonfields.com
                                     Amanda Jesteadt   ajesteadt@carltonfields.com
                                     Stephen Cohen     scohen@carltonfields.com
                                     Casey McGowan     CMcGowan@carltonfields.com
                                     Amy Bowers        ABowers@carltonfields.com
                                     Scott Menger      SMenger@carltonfields.com
                                     Garth Yearick     gyearick@carltonfields.com
                                     Joseph Vanek      jvanek@sperling-law.com
                                     Michael Dickler   mdickler@sperling-law.com




                                                  10
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 11 of 17 PageID #:292456




 Direct Action Plaintiffs
 RESTAURANTS OF AMERICA, INC;
 LTP MANAGEMENT GROUP, INC.;
                                      David Esau
 GIBSON, GRECO & WOOD, LTD.;
 and HOOTERS MANAGEMENT
 CORPORATION                                                      desau@carltonfields.com
                                      Kristin Gore                kgore@carltonfields.com
                                      Amanda Jesteadt             ajesteadt@carltonfields.com
                                      Stephen Cohen               scohen@carltonfields.com
                                      Casey McGowan               CMcGowan@carltonfields.com
                                      Amy Bowers                  ABowers@carltonfields.com
                                      Scott Menger                SMenger@carltonfields.com
                                      Garth Yearick               gyearick@carltonfields.com
                                      Joseph Vanek                jvanek@sperling-law.com
                                      Michael Dickler             mdickler@sperling-law.com
 Direct Action Plaintiffs Sherwood
 Food Distributors, L.L.C.; Harvest
 Meat Company, Inc.; Western
 Boxed Meat Distributors, Inc.; and
 Hamilton Meat, LLC                   Philip J. Iovieno           philip.iovieno@cwt.com
                                      Anne M. Nardacci            anardacci@bsfllp.com
                                      Mark A. Singer              mark.singer@cwt.com
                                      Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
 Direct Action Plaintiff Darden
 Restaurants, Inc.                    Philip J. Iovieno           philip.iovieno@cwt.com
                                      Anne M. Nardacci            anardacci@bsfllp.com
                                      Mark A. Singer              mark.singer@cwt.com
                                      Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
 Direct Action Plaintiff QUIRCH
 FOODS, LLC, f/k/a/ QUIRCH FOODS
 CO.                                  Marvin A. Miller            mmiller@millerlawllc.com
                                      Matthew E. Van Tine         mvantine@millerlawllc.com
                                      Andrew Szot                 aszot@millerlawllc.com
                                      Jay Shapiro                 jshapiro@stearnsweaver.com
                                      Samuel Patmore              spatmore@stearnsweaver.com
                                      Carlos Canino               ccanino@stearnsweaver.com
                                      Abigail Corbett             acorbett@stearnsweaver.com




                                                   11
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 12 of 17 PageID #:292457




 Direct Action Plaintiffs ACTION
 MEAT DISTRIBUTORS, INC.,
 ASSOCIATED FOOD STORES, INC.,
 BASHAS’ INC., CERTCO, INC.,
 DICARLO DISTRIBUTORS, INC., IRA
 HIGDON GROCERY COMPANY,
 INC., NICHOLAS & CO., INC.,
 PACIFIC AGRI-PRODUCTS, INC.,
 PACIFIC FOOD DISTRIBUTORS, INC.,
 TROYER FOODS, INC., URM
 STORES, INC., and WEINSTEIN
 WHOLESALE MEATS, INC.              Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                    Robert N. Kaplan      rkaplan@kaplanfox.com
                                    Matthew P. McCahill   mmccahill@kaplanfox.com
                                    Johnny K. Merritt     jmerritt@legalstrategy.com
                                    Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                    Solomon B. Cera       scera@cerallp.com
                                    C. Andrew Dirksen     cdirksen@cerallp.com
 Direct Action Plaintiffs
 ASSOCIATED GROCERS, INC.,
 BROOKSHIRE GROCERY COMPANY,
 And SCHNUCK MARKETS, INC.          Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                    Robert N. Kaplan      rkaplan@kaplanfox.com
                                    Matthew P. McCahill   mmccahill@kaplanfox.com
                                    Johnny K. Merritt     jmerritt@legalstrategy.com
                                    Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                    Solomon B. Cera       scera@cerallp.com
                                    C. Andrew Dirksen     cdirksen@cerallp.com
 Direct Action Plaintiffs HOWARD
 SAMUELS AS TRUSTEE IN
 BANKRUPTCY FOR CENTRAL
 GROCERS, INC., CBBC OPCO, LLC,
 d/b/a COLORADO BOXED BEEF and
 KING SOLOMON FOODS, INC.           Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                    Robert N. Kaplan      rkaplan@kaplanfox.com
                                    Matthew P. McCahill   mmccahill@kaplanfox.com
                                    Johnny K. Merritt     jmerritt@legalstrategy.com
                                    Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                    Solomon B. Cera       scera@cerallp.com
                                    C. Andrew Dirksen     cdirksen@cerallp.com
 Direct Action Plaintiff W. LEE
 FLOWERS & COMPANY, INC.            Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                    Robert N. Kaplan      rkaplan@kaplanfox.com
                                    Matthew P. McCahill   mmccahill@kaplanfox.com

                                              12
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 13 of 17 PageID #:292458




                                     Johnny K. Merritt    jmerritt@legalstrategy.com
                                     Richard L. Coffman   rcoffman@coffmanlawfirm.com
                                     Solomon B. Cera      scera@cerallp.com
                                     C. Andrew Dirksen    cdirksen@cerallp.com
                                     Manton Grier         mgrier@hsblawfirm.com
                                     Elizabeth Black      eblack@hsblawfirm.com
                                     Mary Eldridge        meldridge@hsblawfirm.com
 Direct Action Plaintiffs UNITED
 SUPERMARKETS, LLC; KRISPY
 KRUNCHY FOODS, LLC; and CHENEY
 BROS., INC.                          Joseph Vanek        jvanek@sperling-law.com
                                      Michael Dickler     mdickler@sperling-law.com
                                      David Esau          desau@carltonfields.com
                                      Kristin Gore        kgore@carltonfields.com
                                      Amanda Jesteadt     ajesteadt@carltonfields.com
                                      Stephen Cohen       scohen@carltonfields.com
                                      Casey McGowan       CMcGowan@carltonfields.com
                                      Amy Bowers          ABowers@carltonfields.com
                                      Scott Menger        SMenger@carltonfields.com
                                      Garth Yearick       gyearick@carltonfields.com
                                      Jana Eisinger       jeisinger@eisingerlawfirm.com
                                      Clay Taylor         Clay.Taylor@bondsellis.com
 Direct Action Plaintiffs Shamrock
 Foods Company and United Food
 Service, Inc.; Barbeque Integrated,
 Inc.; Bojangles' Restaurants, Inc.
 and Bojangles OPCO, LLC; Boston
 Market Corp.; Captain D's, LLC;
 Cracker Barrel Old Country Store,
 Inc. and CBOCS Distribution, Inc.;
 FIC Restaurants, Inc.; Golden Corral
 Corp.; The Johnny Rockets Group,
 Inc.; White Castle Purchasing Co.;
 WZ Franchise Corp.; Zaxby's
 Franchising LLC                      Robert Turken       rturken@bilzin.com
                                      Scott Wagner        swagner@bilzin.com
                                      Lori Lustrin        llustrin@bilzin.com
                                      Ilana Drescher      Idrescher@bilzin.com
                                      Shalia Sakona       ssakona@bilzin.com
                                      Ben Mitchel         bmitchel@bilzin.com
                                      Brianna Sainte      bsainte@bilzin.com
 Direct Action Plaintiffs CHECKERS
 DRIVE-IN RESTAURANTS, INC.          Joseph Vanek         jvanek@sperling-law.com
                                     Michael Dickler      mdickler@sperling-law.com

                                               13
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 14 of 17 PageID #:292459




                                      David Esau          desau@carltonfields.com
                                      Kristin Gore        kgore@carltonfields.com
                                      Amanda Jesteadt     ajesteadt@carltonfields.com
                                      Stephen Cohen       scohen@carltonfields.com
                                      Casey McGowan       CMcGowan@carltonfields.com
                                      Amy Bowers          ABowers@carltonfields.com
                                      Scott Menger        SMenger@carltonfields.com
                                      Garth Yearick       gyearick@carltonfields.com
 Direct Action Plaintiffs GIANT
 EAGLE                                Erin Allen          Allen@marcus-shapira.com
                                      Moira Cain-Mannix   Cain-Mannix@marcus-shapira.com
                                      Bernie Marcus       Marcus@marcus-shapira.com
 Direct Action Plaintiffs Conagra
 Brands, Inc. Pinnacle Foods, Inc.,
 Kraft Heinz Foods Company, Nestlé
 USA, Inc. and Nestlé Purina
 PetCare Company                      David Eddy          deddy@theantitrustlawgroup.com
                                      Dennis Lynch        dlynch@theantitrustlawgroup.com
                                      Chase Keibler       ckeibler@theantitrustlawgroup.com
                                      Connie Steele       csteele@theantitrustlawgroup.com
 Direct Action Plaintiff Services
                                      Greg Casas
 Group of America, Inc.                                   casasg@gtlaw.com
                                      Dominic Draye       drayed@gtlaw.com
                                      Tom Dutton          duttont@gtlaw.com
                                      Erik Weber          weberer@gtlaw.com
                                      Zach Douglas        douglasz@gtlaw.com
                                      Cindy Reed          reedci@gtlaw.com
                                      Vanessa Pinkerton   pinkertonv@gtlaw.com
 Direct Action Plaintiff Walmart      Shawn Rabin         srabin@SusmanGodfrey.com
                                      Ravi Bhalla         rbhalla@susmangodfrey.com
                                      Ryan Caughey        rcaughey@susmangodfrey.com
                                      Steven Shepard      SShepard@susmangodfrey.com
                                      Leize Nand          LNand@susmangodfrey.com
                                      Rodney Polanco      rpolanco@susmangodfrey.com
 Direct Action Plaintiffs Amigos
 Meat Distributors, LP; Amigos
 Meat & Poultry, LLC; Amigos Meat
 Distributors East, LP; and Amigos
 Meat Distributors West, LP           Peter Taaffe        ptaaffe@txattorneys.com
                                      Jason Willis        jwillis@txattorneys.com
                                      Obed De La Cruz     obed@mdlcfirm.com
                                      Spencer Markle      spencer@mdlcfirm.com



                                                   14
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 15 of 17 PageID #:292460




 Direct Action Plaintiff                  Johan M. Rosa
 Commonwealth of Puerto Rico              Rodriguez               jorosa@justicia.pr.gov
                                          Todd Schneider          tschneider@schneiderwallace.com
                                          Kyle Bates              kbates@schneiderwallace.com
                                          Peter Schneider         pschneider@schneiderwallace.com
                                          Michael Mulder          mmmulder@mmulderlaw.com
                                          Elena Liveris           eliveris@mmulderlaw.com
 Direct Action Plaintiff El Pollo Loco,
 Inc.                                     Judith Zahid            JZahid@zelle.com
                                          Eric Buetzow            ebuetzow@zelle.com
                                          James Dugan             jdugan@zelle.com
 Direct Action Plaintiff Associated
 Wholesale Grocers, Inc.                  Daniel Owen             dowen@polsinelli.com
                                          Amy Fitts               afitts@polsinelli.com
                                          Gabe Zorogastua         gzorogastua@polsinelli.com
                                          Kim Murray              kmurray@polsinelli.com
 Direct Action Plaintiffs McLane
 Company, Inc.; McLane/Mid-
 Atlantic, Inc.; McLane/Midwest,
 Inc.; McLane Minnesota, Inc.;
 McLane New Jersey, Inc.;
 McLane/Eastern, Inc.;
 McLane/Suneast, Inc.; McLane
 Ohio, Inc.; McLane/Southern, Inc.;
 McLane/Western, Inc.; McLane
 Express, Inc.; Kinexo, Inc.; McLane
 Foodservice Distribution, Inc.,
 McLane Foodservice, Inc.                 Kathryn Reilly          reilly@wtotrial.com
                                          Judith Youngman         youngman@wtotrial.com
                                          Camille Papini-Chapla   papinichapla@wtotrial.com
                                          Adam Hachikian          ahachikian@foxswibel.com
 Direct Action Plaintiff Bob Evans
 Farms, Inc.                              David Esau              desau@carltonfields.com
                                          Kristin Gore            kgore@carltonfields.com
                                          Amanda Jesteadt         ajesteadt@carltonfields.com
                                          Stephen Cohen           scohen@carltonfields.com
                                          Casey McGowan           CMcGowan@carltonfields.com
                                          Amy Bowers              ABowers@carltonfields.com
                                          Scott Menger            SMenger@carltonfields.com
                                          Garth Yearick           gyearick@carltonfields.com
                                          Joseph Vanek            jvanek@sperling-law.com
                                          Michael Dickler         mdickler@sperling-law.com



                                                    15
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 16 of 17 PageID #:292461




 Direct Action Plaintiff The Fresh
 Market, Inc.                             David Esau            desau@carltonfields.com
                                          Kristin Gore          kgore@carltonfields.com
                                          Amanda Jesteadt       ajesteadt@carltonfields.com
                                          Stephen Cohen         scohen@carltonfields.com
                                          Casey McGowan         CMcGowan@carltonfields.com
                                          Amy Bowers            ABowers@carltonfields.com
                                          Scott Menger          SMenger@carltonfields.com
                                          Garth Yearick         gyearick@carltonfields.com
                                          Joseph Vanek          jvanek@sperling-law.com
                                          Michael Dickler       mdickler@sperling-law.com
 Direct Action Plaintiff Wawa, Inc.       David Esau            desau@carltonfields.com
                                          Kristin Gore          kgore@carltonfields.com
                                          Amanda Jesteadt       ajesteadt@carltonfields.com
                                          Stephen Cohen         scohen@carltonfields.com
                                          Casey McGowan         CMcGowan@carltonfields.com
                                          Amy Bowers            ABowers@carltonfields.com
                                          Scott Menger          SMenger@carltonfields.com
                                          Garth Yearick         gyearick@carltonfields.com
                                          Joseph Vanek          jvanek@sperling-law.com
                                          Michael Dickler       mdickler@sperling-law.com
 Direct Action Plaintiff Restaurant
 Services, Inc.                           David Esau            desau@carltonfields.com
                                          Kristin Gore          kgore@carltonfields.com
                                          Amanda Jesteadt       ajesteadt@carltonfields.com
                                          Stephen Cohen         scohen@carltonfields.com
                                          Casey McGowan         CMcGowan@carltonfields.com
                                          Amy Bowers            ABowers@carltonfields.com
                                          Scott Menger          SMenger@carltonfields.com
                                          Garth Yearick         gyearick@carltonfields.com
                                          Roger Kobert          rkobert@carltonfields.com
                                          Joseph Vanek          jvanek@sperling-law.com
                                          Michael Dickler       mdickler@sperling-law.com
 Direct Action Plaintiffs L. Hart Inc.;
 R & D Marketing LLC; Timber Lake
 Foods Inc.; EMA Foods Co., LLC;
 and Red Bird Farms Distribution
 Company                                  Paul J. Ripp          pjr@willmont.com
                                          Charles E. Tompkins   cet@willmont.com
                                          Evan P. Boyle         epb@willmont.com
                                          W. Lawrence Deas      lawrence@listondeas.com
                                          Michael Gratz, Jr.    michael@gratzandgratz.com

                                                    16
Case: 1:16-cv-08637 Document #: 4290 Filed: 02/05/21 Page 17 of 17 PageID #:292462




 USDOJ                                  Heather Call             Heather.Call@usdoj.gov
                                        Michael Koenig           Michael.Koenig@usdoj.gov
                                        George Baranko           George.Baranko@usdoj.gov
                                        Frederick Levenson       Frederick.Levenson@usdoj.gov
                                        Carolyn Sweeney          Carolyn.Sweeney@usdoj.gov
                                        Paul Torzilli            Paul.Torzilli@usdoj.gov

 Direct Action Plaintiffs Carl Buddig
 & Co., Inc.; and Caesars Enterprise
 Services, LLC                          Floyd A Mandell          floyd.mandell@katten.com
                                        Jeffrey A. Wakolbinger   jeffrey.wakolbinger@katten.com
                                        Yonaton M. Rosenzweig    yoni.rosenzweig@katten.com
                                        Catherine E. O'Brien     catherine.obrien@katten.com




                                                  17
